DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action details a first action on the merits for the above referenced application No. Claims 1-12 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021, 06/28/2021 and 05/11/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/01/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for breast cancer, lung cancer, pancreas cancer colorectal cancer and prostate cancer, does not reasonably provide enablement for all other possible known cancers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
 In regards to the present rejection, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation. The factors include:
Nature of invention;
State of the art;
Level of ordinary skill in the art;
Level of predictability in the art;
Amount of direction and guidance provided by the inventor;
Existence of working examples;
Breadth of claims; and
7) Brea
8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
While the state of the art is relatively high with regard to the treatment of specific cancers, the state of the art with regard to treating cancer broadly is underdeveloped. In particular, there is no known anti-cancer agent or combinations thereof, that is effective against all cancer types. The Cecil reference (cited by Examiner on the attached form PTO-892), clearly shows that for the various known cancer types, there is not one specific chemotherapeutic agent or agents that is effective for each and every type of cancer or tumor, which is the subject matter encompassed by the present claims, (see Cecil at page Table 198-5 at page 1065; Tables 198-6 and 198-7 at page 1066; Table 198-8 at page 10684 and Table 198-9 at page 1071).
3) Level of ordinary skill in the art: The level of ordinary skill in the art is high and would include the skill possessed by a person holding a degree such as a doctor of medicine degree. However, given the state of the art as set forth above, the artisan is currently unaware of any one particular anti-cancer agent, or combinations thereof, that is effective in treating all known types of cancer.
4) Level of predictability in the art: The lack of significant guidance from the present specification or prior art with regard to the treatment of all cancers in a patient with any known anti-cancer or anti-tumor formulation imparts a significant degree of unpredictability in practicing the invention as presently claimed.
5) Amount of direction and guidance provided by the inventor: The guidance given by the specification is to generally administer the claimed active agent(s) to treat cancers or tumors broadly.
6) Existence of working examples: None of the examples in the present specification address the treatment of any particular cancer type, much less cancers in general.
7) Breadth of claims: The complex nature of the subject matter to which the present claims are directed is exacerbated by the breadth of the claim. The claims are extremely broad due to the vast number of possible cancer/tumor types represented by the term “cancer.”
8) Quantity of experimentation needed to make or use the invention based on the content of the disclosure: The specification does not enable any person skilled in the art to which it pertains to make or use the invention commensurate in scope with this claim. Applicants have failed to provide guidance and information to allow the skilled artisan to ascertain that the present active agent is effective against all types of cancers.
Here, the objective truth of the statement that cancer, of a non-restricted nature, could be successfully treated is doubted because the art (see the references relied upon infra) teaches that, at best, that only certain neoplastic diseases may be treated with only certain compounds or combinations thereof. Given this, the treatment of all known cancers is merely a possibility and not a treatment outcome that could be accomplished with a reasonable degree of certainty or without a burden of undue experimentation, i.e., determining for which such diseases the claimed formulation could treat. 
As the cited art and discussion above establish, practicing the claimed method in the manner disclosed by Applicants would not imbue the skilled artisan with a reasonable expectation that cancers of all types could be effectively treated with the presently claimed formulations. In order to actually achieve the claimed objective, if at all possible, it is clear from the discussion above that the skilled artisan could not rely on Applicants’ disclosure as required by 35 U.S.C. § 112, first paragraph in light of the state of the art. Given that the art fails to recognize and Applicant has failed to demonstrate that all known cancers/tumors could actually be treated, the skilled artisan would be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weichert et al. (US 2007/0020178).
Weichert discloses a method for the treatment of recurrence of cancer, radiation insensitive and chemo cancer or metastasis of cancer in a subject comprising: administering to the subject an effective amount of a compound comprising a phospholipid ether analog, wherein the recurrence of cancer, radiation and chemo insensitive cancer or metastasis of cancer occurs in the group selected from Lung cancer, Adrenal cancer, Melanoma, Colon cancer, Colorectal cancer, Ovarian cancer, Prostate cancer, Liver cancer, Subcutaneous cancer, Squamous cell cancer, Intestinal cancer, Hepatocellular carcinoma, Retinoblastoma, Cervical cancer, Glioma, Breast cancer, Pancreatic cancer and Carcinosarcoma (abstract and claims 6 and 7). The phospholipid analog is 18-(p-Iodophenyl)octadecyl phosphocholine,

    PNG
    media_image1.png
    220
    366
    media_image1.png
    Greyscale
, where X is selected from the group consisting of radioactive isotopes of halogen (131I); n is an integer between 8 and 30; and Y is selected from the group comprising NH.sub.2, NR.sub.2, and NR.sub.3, wherein R is an alkyl or arylalkyl substituent (0024 and 0025). In certain embodiments, the effective amount of phospholipid ether analog is fractionated. In yet other embodiments, the effective amount of phospholipid ether analog is about 0.5 .mu.Ci to about 3Ci treatable in a linear and dose dependent manner. Other embodiments provide that the dosage is adaptable to the cancer-volume. Yet other embodiments provide that the dosage for radiation insensitive tumor is greater than dosage for radiation sensitive tumor and less than 3Ci and is adaptable to the cancer-volume (0031 and claim 13). Additional disclosure includes that the advantage of using fractionated dosage is that it allows for the PLE analog to be removed from normal tissues. As an example, fractionated dosing of NM404 (e.g. 3.times.50 micro-Ci versus a single dose of 150 micro-Ci) produced the same therapy effect, while still providing low doses of compounds which is then eliminated from normal tissues in between fractionated injections (0104). Thus, the Examiner considers each of the forgoing teachings as clearly anticipating the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weichert et al. (US 2013/0343991).
Weichert discloses a method of treating cancer comprising administering to a patient in need thereof a therapeutically effective amount of a radiolabeled ether or alkyl phospholipid compound of Formula I

    PNG
    media_image1.png
    220
    366
    media_image1.png
    Greyscale

where X is an isotope of iodine; n is an integer between 12 and 30; Y is selected from the group consisting of H, OH, COOH, COOR and OR, and Z is selected from the group comprising N+H3, HN+(R)2 N+H2R, and N+(R)3, wherein R is an alkyl or arylalkyl substituent (0006-0007). The therapeutically effective amount of radiolabeled ether or alkyl phospholipid compound to penetrate into said cancer stem cells is between 0.21-21 mg (equivalent to a 7-700 mCi, total mass dose range) and between 0.03-0.21 mg/kg (equivalent to 1-7 mCi/kg, by weight dose range) and the radiolabeled compound is CLR1404 (18-(p-iodophenyl)octadecyl phosphocholine) radiolabeled with .sup.131I (0010 and 0013). In one embodiment, the cancer is selected from the group consisting of glioma, lung cancer, squamous cell carcinoma, renal cancer, melanoma, colorectal cancer, ovarian cancer, prostate cancer, breast cancer, and pancreatic cancer (claim 22) and the method further comprises another cancer therapy selected from the group consisting of chemotherapy, tumor resection, abalative therapy, and local physical treatment on the basis of cold (cryo), heat (thermal), radiofrequency, and microwave (claim 38). Additional disclosure includes that the total daily usage of the compounds and compositions will be decided by the attending physician within the scope of sound medical judgment. 
Weichert fails to disclose administering an effective dosage of radiolabeled ether or alkyl phospholipid compound fractionate or periodically as recited in claim 2. 
           Those of ordinary skill in the art can readily optimize effective doses and administration regimens as determined by good medical practice and the clinical condition of the individual patient. Regardless of the manner of administration, it can be appreciated that the actual preferred amounts of therapeutic agent in a specific case can vary according to the particular therapeutic agent and the route of administration. The specific dose for a particular patient depends on age, body weight, general state of health, on diet, on the timing and route of administration, on the rate of excretion, and on medicaments used in combination and the severity of the particular disorder to which the therapy is applied. Dosages for a given subject can be determined using conventional considerations, e.g., by customary comparison of the differential activities of the selected therapeutic agent, such as by means of an appropriate conventional pharmacological protocol.
Further, total amount of the pharmaceutical that can be administered to a subject as a single dose, either as a bolus or by infusion over a relatively short period of time, or can be administered using a fractionated treatment protocol, in which the multiple doses are administered over a more prolonged period of time. As noted above, one skilled in the art would know that the concentration of a particular agent required to provide an effective amount to a region or regions of angiogenesis associated with in an individual depends on many factors including the age and general health of the subject, as well as the route of administration, the number of treatments to be administered, and the nature of the pharmaceutical. In view of these factors, the skilled artisan would adjust the particular dose so as to obtain an effective amount said radiolabeled ether or alkyl phospholipid compound is sufficient to penetrate into said cancer stem cells, thereby reducing the population of said cancer stem cells in a subject.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618